Citation Nr: 1121721	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-42 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO continued a 10 percent rating for pseudofolliculitis barbae.  

In November 2010, the Board remanded the claim to schedule the Veteran for a requested Board hearing.  A February 2011 letter advised him that his hearing was scheduled in March 2011.  However, in a March 2011 statement, the Veteran's representative indicated that the Veteran wished to cancel his hearing request.  See 38 C.F.R. § 20.704(e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran's pseudofolliculitis barbae is currently rated 10 percent disabling pursuant to Diagnostic Code 7813-7806.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2010).  

The criteria for rating skin disabilities were changed effective October 23, 2008.  These changes are only applicable to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  As the present claim was filed in November 2008, the rating criteria as revised effective October 23, 2008 are applicable in this case.  

Pursuant to Diagnostic Code 7813, dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).  

Diagnostic Code 7806 evaluates dermatitis or eczema based on percentage of the entire body or exposed areas affected; the type of therapy required; or as disfigurement of the head, face, or neck, or scars, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

The Veteran was most recently afforded a VA examination to evaluate his service-connected disability in January 2010.  He described increasing burning pain with increasing pruritis of his facial rash, which covered the cheeks and the anterolateral neck areas.  He stated that these symptoms occurred primarily after shaving, with increasing pain, tenderness, and itching.  He reported using medications in the past, but stated that he was no longer using any medication.  The Veteran complained of increasing lumps of the anterior and lateral upper neck areas which were painful to touch.  

On examination, the facial condition over the cheeks and neck accounted for 10 percent of exposed areas affected and less than 1 percent of the entire body surface area affected.  In front of the ears and on the posterior cheeks there were 1 to 2 mm. papules, three to four per square inch or more.  There were no pustules, vesicles, or large pustular cysts, and the Veteran denied any drainage.  There was no evidence of exfoliation, crusting, ulceration, inflammatory nodules, scarring, or deep lesions.  The examiner commented that, importantly, there were about seven to 10 papules as large as 0.5 cm., primarily in the upper lateral and anterior neck areas.  He added that these papules did not appear to be fluid-filled or pus-filled, but were quite tender to touch.  The examiner also described hyperpigmentation of the posterior cheeks and of the lateral and anterior neck areas, especially under the jaw, lateral and anterior.  He concluded by noting that the major change in the Veteran's pseudofolliculitis barbae was the increasing size of the papules, with increasing burning, pain, and tenderness of the same areas, and increased hyperpigmentation which, in itself, might constitute disfigurement.  Although photographs of the Veteran's face and neck were obtained, the claims folder includes only black and white photocopies, and not the unretouched color photographs required by 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 3.  Color photographs must be associated with the claims folder. 

The foregoing examination report suggests that the Veteran experiences disfigurement of the head, face, and neck as a result of his service-connected disability.  Diagnostic Code 7800 identifies eight characteristics of disfigurement that are used to evaluate scars affecting the head, face, or neck, including skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2010).  

While the January 2010 VA examination report reflects that the Veteran experiences hyperpigmentation, the examiner did not provide measurements of the areas affected by hyperpigmentation, nor did he address the skin texture and the presence or absence of induration and inflexibility.  

Because VA undertook to provide a VA examination to evaluate service-connected pseudofolliculitis barbae, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of pseudofolliculitis barbae, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for pseudofolliculitis barbae since January 2010.  Color copies of the unretouched color photographs taken in January 2010 should be obtained and associated with the claims folder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination to evaluate his pseudofolliculitis barbae.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Scars Examination (revised on February 19, 2009) as well as the Disability Examination Worksheet for Skin Diseases (Other than Scars).  The examination must respond to the instructions contained therein.  When unretouched color photographs of the Veteran's face and neck are obtained, a color copy of the photos must be included with the report associated with the claims folder.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.  Any supplemental statement of the case issued should include and consider Diagnostic Codes 7800-7806, as revised effective October 23, 2008.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


